Title: John Quincy Adams to Abigail Adams, 8 October 1798
From: Adams, John Quincy
To: Adams, Abigail


          
            No. 43.
            8. October 1798.
          
          My brother is no longer with me. Eight days ago he left me to take somewhat of a circuitous route to Hamburg, from whence he embarks for America, where I hope within two months from this

date, he will deliver you the present Letter.— He had been for rather more than four years, (with two short intervals) my constant companion.— I had neither a thought nor a paper, upon any subject, public or private, which I could not communicate to him, with the most unlimited confidence.— You can judge with how much reluctance I parted with him.— What his prospects or his purposes will be after his return home, I cannot tell.— His present intention I suppose is, to return to the bar.— I do not think either his turn of mind, or his inclination peculiarly suited to the contentious part of that profession, and I wish he may find some other employment, more congenial to his temper, and better adapted to his talents.— You have long since found in his letters, that his time in Europe has not been lost— He has acquired the french language in a very considerable degree: the German and Dutch so at least as to read them with tolerable facility.— He has made himself acquainted, with the political affairs which engage the European world; with the situation and present political system of its principal States, and he has acquired by experience the knowledge of the forms of negotiation, with more than one of them, and under different Constitutions; an advantage possessed by few Americans; the want of which, I have severely and repeatedly felt.— I know not what application of these acquirements he will for the present, be able to make in America— But at least I am sure he returns home, a valuable and well-informed citizen of his Country.
          I have entrusted to him the sole care of all my affairs within the United States, and he will consult you concerning the management of them.— My property in the hands of Doctor Welsh has, much of it, melted away, though without any fault on his part—as he has always done with it for the best.— My brother Charles—I know not what to think of him and his conduct.— To the most urgent sollicitations for an account from him, I can obtain no answer.— All I know is, that he has acted contrary to my most precise instructions, and omitted prescribed payments to Dr: Welsh, long before you wrote to him not to make such payments— I have required him to account with my brother Thomas, and deliver over to him my securities.
          I have written to Lisbon, ordering my books there to be sent to the care of Mr: Smith at Boston. My brother Thomas will also consult with you about a shelter for them, if they should arrive— If left much longer boxed up and in stores they would probably suffer injury if they have not already done so.— I feel the want of them much,

and hope ardently for the day, when I shall be restored to them altogether.
          My brother will give you an account of our domestic mode of life, if you should be curious to know what it is.— Through the summer we have lived sufficiently in retirement— The king and queen since their return from the tour to Prussia and Silesia, have resided partly at Charlottenburg and partly at Potsdam, places which as the favourite abodes of Frederic the great, have in a manner become classic ground.— Attendance at Court therefore has not been required more than once through the Summer— As the Winter approaches, Society will have more allurements, but I shall not forget the precept of my father, which indeed altogether suits my own inclination, to live more retired than any other of the foreign Ministers.
          We have in the course of the Summer, made one small excursion to visit Potsdam and Sans Souci, which are really objects of curiosity. My brother can give you a good account of them, particularly of the four royal Palaces—one in Potsdam itself, the other three within a mile or two of the town— Sans-Souci, the philosophical retreat of Frederic—The new Palace, which he built immediately after the seven years War, as a proof that his coffers were not exhausted.— It is a splendid building, and cost him about a million sterling— Yet that as well as the two others was so far from affording convenience as dwelling places, that the late king, whose delight was luxurious enjoyment without pomp, built another very small house, called the marble palace, in the style of the English Country seats, where all is Elegance and taste, and where to use an expression of Edmund Burke “tons of antient pomp, are contained in a phial of modern luxury.”
          Sans-Souci is not calculated to inspire a very exalted idea of Frederic’s taste, of his learning, or of his wisdom.— The building itself is remarkable for its inconvenience— Its only recommendation, is an handsome front—show without substance— About a quarter of a mile distant from this front, is a small hill, with an hanging wood upon it, where Frederic built at no small expence an imitation of a palace in ruins, merely for the purpose of improving it as a prospect.— There is something that strongly affects and often pleases the imagination, at the sight of a real old ruined Castle or Abbey, but the impression is totally destroyed, by the knowledge that such an apparent object is merely artificial— In themselves, ruins can excite no other ideas, than of imperfection and defect— Their interest

arises from the train of reflections to which they naturally give rise: from the recollections of former times, and manners which they inspire—from the moral lessons which they bring home to the heart, of the perishable nature of all human greatness, and all human institutions— These sentiments at once “pleasing and mournful to the Soul,” are excited only by the ruins of Time— They belong not to the ruins of chance, occasioned by fire, by an earthquake, or by any other unusual accident— Much less to ruins created by the hand of Man.— These are calculated to suggest only ideas of unnecessary misery, tending to distress or to disgust— Of such real ruins, Frederic made in the course of his life but too many— He was a conqueror. It is possible however that in building those at Sans Souci, he meant them as a standing warning to himself—as a memento, what all his Palaces must one day come to, like the herald of the old Persian kings, who at their sumptuous entertainments, used regularly to remind them of their mortality.
          The circumstance which I alluded to as furnishing no favourable proof of the hero’s wisdom is the burying place of his dogs, in a conspicuous part of the Garden. He honoured every one of them with a tomb-stone, upon which their several names are engraved in large Letters.— Mirabeau says that by his Will, he gave orders to be buried among them himself.— I know not whether this was true or not, but it does no honour either to the head or heart of a great man, and a great king, to find his dogs the only subjects, which he thought worthy of a monument in his favourite garden.
          The evidence that he was not a man of learning is unequivocal within the Palace. There are several apartments which he was wont to inhabit alternately. Each of them contains a small library, the only one that he used— A large proportion of the books are upon military subjects as might be expected.— Among them are several Greek, Latin, English and Italian authors; but all in french translations— Not a single book in any other than the french Language is to be found among them, and not one German writer, either original or translated.— The truth is that he understood no other language than the french and German, and for the latter of these had a profound contempt.— In the dedication to his friends of his own poems published in his life time he says that the charming accents of Horace made him a Poet in spite of himself.— This I believe to be itself a poetic fiction— For whatever inspiration the songs of Horace in their original might breathe, little of it remains in the flat prose

translations of Sanadon or Tarteron, the only ones that Frederic possessed, or could read.— It may be acknowledged however that his Poetry does not bespeak the inspiration of a very raptured Muse— That it is more congenial to the prose of the translation than to the charming strains of the original.
          In other respects these Palaces are like other buildings of grandeur and wealth— They contain, fine pictures, well wrought statues; spacious apartments, and costly furniture. Things not worthy to be described, and scarcely to be mentioned.
          Mr: Welsh arrived here two days before my brother left me.— His dispositions are very good, and I have no doubt, but he will soon become a valuable assistant to me. He is yet very new to the business of his employment, but he will not find it difficult to attain.
          I am ever faithfully your’s.
        